Title: Thomas Jefferson to Peter S. Du Ponceau, 6 November 1817
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        Dear Sir
                        Monticello
Nov. 6. 17.
                    
                    The long delay of the MS. of Colo Byrd which you were so kind as to send me, needs apology. on the 26th of June I wrote to mr Benjamin Harrison of Berkley from whom the other had been borrowed, to ask permission to send it to the Philosophical society with a view to it’s publication. the following is an extract from his answer of July 11. ‘I shall approve entirely of any use which you may think proper to make of it, but would recommend it’s not being published immediately, as I have every reason to hope that I shall be able to obtain a copy of a MS. on the same subject & by the same author, which is in the possession of mrs Harrison of Brandon. from what I have heard of this book, it is much fuller on the subject of the Carolina boundary than either of those which you have seen, and contains a great variety of anecdotes illustrative of the manners of the period at which it was written. should I not be disappointed you may expect the copy by the first safe conveyance afforded me after it’s completion.’ mrs Harrison was then under an attack of dropsy, of which she is lately dead. this may account for mr Harrison’s not having been able to let me hear further from him, and her death postpones, if it does not close my further expectations. I observe too that he speaks of the 3d MS. from hearsay only, which makes me give some faith to other information that this 3d MS. does is only a collection of Colo Byrd’s letters to correspondents of distinction in England. I therefor no longer suspend the sending you the two first.   While I resided in Paris I learnd that a company of capitalists was formed there, to associate with others in Spain to undertake a navigable passage thro’ the Isthmus of Darien, and that for this purpose they had presented a memorial to the Spanish government. the subject being interesting, I  availed myself of my acquaintance with the Chevalier Bourgoyne, (author of the Travels in Spain) then resident at Madrid as Chargé des affaires for France, to endeavor to get a copy of the Memorial. he procured and sent me that which I now inclose. I think it best to deposit it with the Historical commee for any future use which can be made of it. should any early use be made of it, I beg that the Chevalier Bourgoyne’s name may be suppressed, if he be still living. of that fact I am uninformed, but suppose it could be known in Philadelphia, but certainly from M. de Correa. I pray you to accept the assurance of my great esteem & respect.
                    Th: Jefferson
                